                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

  Chrondric M. Ford,                              )         C/A No.: 5:19-1355-JFA-KDW
                                                  )
                         Petitioner,              )
                                                  )
          v.                                      )                     ORDER
                                                  )
  Sheriff Thompson, J. Reuben Long Det.,          )
                                                  )
                         Respondent.              )
                                                  )

        This is an action seeking habeas corpus relief under 28 U.S.C. § 2241. Petitioner is a civil
detainee. Therefore, in the event that a limitations issue arises, Petitioner shall have the benefit
of the holding in Houston v. Lack, 487 U.S. 266 (1988) (holding prisoner’s pleading was filed at
the moment of delivery to prison authorities for forwarding to district court). Under Local Civil
Rule 73.02(B)(2)(c) (D.S.C.), pretrial proceedings in this action have been referred to the
assigned United States Magistrate Judge.

        On May 10, 2019, the court allowed Petitioner the opportunity to provide the documents
necessary for initial review. ECF No. 7. Petitioner substantially complied with the court’s order,
and this case is now in proper form.

PAYMENT OF THE FILING FEE:

       Petitioner has requested to proceed without prepaying the filing fee by filing an
Application to Proceed in District Court Without Prepaying Fees or Costs, which is construed as
a Motion for Leave to Proceed in forma pauperis. Based on a review of the motions, Petitioner’s
request to proceed in forma pauperis is granted. ECF Nos. 9, 12.

TO THE CLERK OF COURT:

       The Clerk of Court shall mail a copy of this order to Petitioner. The Clerk shall not serve
the § 2241 Petition upon Respondent because the Petition is subject to dismissal without
prejudice.

        The Clerk of Court shall not enter any change of address submitted by Petitioner that
directs that mail be sent to a person other than Petitioner unless that person is an attorney
admitted to practice before this court who has entered a formal appearance.

TO PETITIONER:

        Petitioner must place the Civil Action Number (C/A No.: 5:19-1355-JFA-KDW)
listed above on any document filed in this case. Any future filings in this case must be sent to
United States District Court, (Post Office Box 2317, Florence, South Carolina 29503). All
documents requiring Petitioner’s signature shall be signed with Petitioner’s full legal name
written in Petitioner’s own handwriting. Pro se litigants shall not use the “s/typed name” format
used in the Electronic Case Filing System. In all future filings with this court, Petitioner is
directed to use letter-sized (eight and one-half inches by eleven inches) paper only, to write or
type text on one side of a sheet of paper only and not to write or type on both sides of any sheet
of paper. Petitioner is further instructed not to write to the edge of the paper, but to maintain one-
inch margins on the top, bottom, and sides of each paper submitted.

          Petitioner is a pro se litigant. Petitioner’s attention is directed to the following important
notice:

          You are ordered to always keep the Clerk of Court advised in writing (Post Office
          Box 2317, Florence, South Carolina 29503) if your address changes for any
          reason, so as to assure that orders or other matters that specify deadlines for you
          to meet will be received by you. If as a result of your failure to comply with this
          order, you fail to meet a deadline set by this court, your case may be dismissed for
          violating this order. Therefore, if you have a change of address before this case is
          ended, you must comply with this order by immediately advising the Clerk of
          Court in writing of such change of address and providing the court with the
          docket number of all pending cases you have filed with this court. Your failure to
          do so will not be excused by the court.


          IT IS SO ORDERED.


May 30, 2019                                                    Kaymani D. West
Florence, South Carolina                                        United States Magistrate Judge




                                                    2
